                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF ILLINOIS

DEBBIE TAYLOR,                               )
                                             )
        Plaintiff,                           )
                                             )
        v.                                   )               Case No. 3:17-cv-1020-SMY-DGW
                                             )
GRANITE       NURSING                     AND)
REHABILITATION CENTER, LLC.,                 )
                                             )
        Defendant.                           )


                                            ORDER

WILKERSON, Magistrate Judge:

        Now pending before the Court are the Motion to Quash filed by Defendant on May 23,

2018 (Doc. 43) and the Motion for Protective Order filed by Defendant on August 22, 2018 (Doc.

49). A hearing was held on the first motion on June 4, 2018 (Doc. 46).

        The parties’ original dispute centered on the Federal Rule of Civil Procedure 30(b)(6)

deposition notice that Plaintiff served on May 16, 2018 for a deposition to occur on May 31, 2018.

After the hearing, in which the timing of the deposition was altered and some limitations on the

deposition were ordered, Defendant produced 7 corporate designees in response to the Rule

30(b)(6) notice. As such, the Motion to Quash was granted insofar as certain limitations were

imposed on the deposition as set forth at the hearing. Those concerns are no longer issues in this

matter and the Motion to Quash (Doc. 43) is now formally GRANTED IN PART for the reasons

set forth at the hearing.

        The depositions occurred on August 21 and 22, 2018. According to Defendant, Plaintiff

asked questions of the deponents in their individual capacity, attempting to elicit testimony based

on their personal knowledge as oppose to corporate knowledge. Defendant also indicates that

                                           Page 1 of 2
Plaintiff asked questions that were “beyond the scope” of the deposition notice. Defendant

objected to some such questions and directed the deponent(s) not to answer. Defendant now seeks

a protective order to prevent such questioning pursuant to Rule 30(d). The depositions remain

open pending an Order from this Court. Defendant indicated that they would supplement their

motion once the deposition transcripts are completed in order to provide specific examples.

However, no such supplement has been filed. Moreover, Defendant fails to support its motion

with citation to any legal authority.

       Federal Rule of Civil Procedure 26 permits discovery of any relevant matter that is not

privileged. Rule 30(b)(6), while providing a mechanism for deposing a corporation, does not

specifically limit the scope of such a deposition. As Plaintiff has pointed out, the Rules do not

outline the limitations Defendant requests in its motion. And, district courts have typically

allowed questions that are consistent with the broad scope of discovery outlined in Rule 26 even

if beyond the topics contained in a Notice. See e.g., First Financial Bank, N.A. v. Bauknecht,

2014 WL 949640 (C.D. Ill. 2014). Without a copy of the transcripts recording the objectionable

questions or an indication of whether any such questions were irrelevant, it is impossible to

determine whether such questions are inconsistent with the Rules. That, coupled with the broad

scope of discovery permitted by Rule 26, means that Defendant has not demonstrated that it is

entitled to a protective order. Its motion for protective order is accordingly DENIED (Doc. 49).

DATED: January 10, 2019




                                                    DONALD G. WILKERSON
                                                    United States Magistrate Judge




                                          Page 2 of 2
